Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 1 of 12 PageID #:2654




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UBIQUITI INC. (f/k/a UBIQUITI
NETWORKS, INC.),


                    Plaintiff,

            v.                            Civil Action No.: 1:18-cv-05369

CAMBIUM NETWORKS, INC.;                   Judge Feinerman
CAMBIUM NETWORKS, LTD.;
BLIP NETWORKS, LLC;                       JURY TRIAL DEMANDED
WINNCOM TECHNOLOGIES, INC.;
SAKID AHMED; and DMITRY
MOISEEV.

                    Defendants.
     Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 2 of 12 PageID #:2655




       JOINT REPORT FROM SUPPLEMENTAL RULE 26(f) CONFERENCE AND
                 PROPOSED CASE MANAGEMENT SCHEDULE

       Plaintiff Ubiquiti Inc., f/k/a Ubiquiti Networks, Inc. (“Ubiquiti” or “Plaintiff”) and
Defendants Cambium Networks, Inc. (“Cambium”), Cambium Networks, Ltd., Blip Networks,
Inc., Winncom Technologies, Inc., Sakid Ahmed, and Dmitry Moiseev (“Defendants”), by and
among the undersigned counsel, hereby notify the Court that the parties have held a
supplemental conference pursuant to the Court’s November 14, 2019 order (Dkt. No. 87), Rule
26(f) of the Federal Rules of Civil Procedure, and the Northern District of Illinois Standing
Order Regarding Mandatory Initial Discovery Pilot (“MIDP”) Project. In accordance with the
Court’s order, the parties hereby submit the enclosed joint status report and proposed case
management schedule, as follows:

A.      Nature of the Case

           1. Attorneys of Record, and lead trial counsel for each party.

       The parties’ attorneys of record are identified in the signature blocks below. David E.
Koropp of Fox Swibel Levin & Carroll LLP is lead trial counsel for Ubiquiti. Hopkins Guy of
Baker Botts L.L.P. is lead trial counsel for Defendants.

           2. Basis for federal jurisdiction.

        This Court has jurisdiction over Ubiquiti’s claims arising under the Copyright Act, 17
U.S.C. § 101 et seq.(“Copyright Act”), Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et
seq. (“CFAA”), Digital Millennium Copyright Act, 17 U.S.C. § 1201, et seq. (“DMCA”), the
Lanham Act, 15 U.S.C. § 1125 et seq.(“Lanham Act”), and the Racketeer Influenced and Corrupt
Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”) pursuant to this Court’s federal question
jurisdiction under 28 U.S.C. § 1331. This Court also has supplemental jurisdiction over all other
claims asserted pursuant to 28 U.S.C. § 1367 because those claims are so related to the claims
brought under the federal statutes so as to form part of the same case or controversy.

           3. Nature of the claim(s) and any counterclaim(s), including the amount of
              damages and other relief sought.

        In the operative First Amended Complaint, Ubiquiti asserts causes of action for breach of
contract (Count I), willful violation of the Copyright Act (Count II), violations of the CFAA
(Count III), violations of the DCMA (Count IV), false advertising under § 43(a) of the Lanham
Act (Count V), tortious interference with contract (Count VI), unfair competition (Count VII),
intentional interference with prospective economic advantage (Count VIII), common law
misappropriation claims (Count IX), and RICO violations (Counts X & XI) on the basis of the
factual allegations set forth therein. Ubiquiti seeks actual and treble damages for Defendants’
conduct in an amount to be determined at trial, as well as injunctive relief.




                                                1
     Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 3 of 12 PageID #:2656




        Defendants intend1 to raise numerous affirmative defenses and seek fees under the
Copyright Act for Ubiquiti’s maintenance of this lawsuit. Defendants’ affirmative defenses
include that the allegedly unlawful activities were licensed under the GNU General Public
License (GPL), which applies to Defendants’ use of Ubiquiti’s firmware by virtue of Ubiquiti’s
admitted modification and re-use of GPL-licensed code and through Ubiquiti’s own license
agreements with Defendants. Defendants also intend to seek discovery to determine whether
(1) Ubiquiti’s filing and aggressive attempted prosecution of this case was motivated by
Cambium’s Initial Public Offering (“IPO”) and (2) Ubiquiti’s attempt to assert 510 Requests for
Production while this case was subject to a dispositive motion was motivated by an improper
attempt to increase Cambium’s litigation costs in order to affect its profitability and the pricing
of its IPO. Cambium and Defendants will seek their attorneys’ fees and costs in defending this
case.

              4. Whether the defendants will answer the complaint or, alternatively, whether
                 the defendant will otherwise plead to the complaint.

     Pursuant to the Court’s November 14, 2019 order, Defendants will answer the First
Amended Complaint by December 4, 2019.

              5. Principal legal and factual issues.

        The principal legal and factual issues center around Ubiquiti’s assertion of 11 claims for
relief against Defendants on the basis of allegations relating to Ubiquiti M-series devices,
firmware and associated licenses on the one hand, and Cambium’s and other Defendants’
conduct with respect to those M-series devices, firmware and licenses when in their possession
and when deployed by Ubiquiti customers, on the other hand. Ubiquiti has asserted causes of
action for breach of contract (Count I), willful violation of the Copyright Act (Count II),
violations of the CFAA (Count III), violations of the DCMA (Count IV), false advertising under
§ 43(a) of the Lanham Act (Count V), tortious interference with contract (Count VI), unfair
competition (Count VII), intentional interference with prospective economic advantage (Count
VIII), common law misappropriation claims (Count IX), and RICO violations (Counts X & XI).

        Key legal and factual issues in this action include, inter alia: (i) Defendants’ creation,
installation and use of firmware licensed under the tradename “Elevate” in alleged violation of
Ubiquiti’s license agreements, copyrights and other applicable laws as described in Ubiquiti’s
First Amended Complaint; (ii) Defendants’ marketing, licensing and distribution of Elevate in
alleged violation of applicable laws; and (iii) Cambium’s alleged use of Ubiquiti trademarks, the
scope of Ubiquiti’s asserted copyrights and ownership of the same, and the provisions of
Ubiquiti’s asserted contracts. Cambium and Defendants contend that Ubiquiti’s development of
the asserted firmware files and associated firmware that are described in Paragraph 37 of
Ubiquiti’s First Amended complaint is another key legal and factual issue in this action.

       Cambium and Defendants defenses include, among others, that the use of 18 open-source
or open-source derived software files are all protected by the GPL 2.0 open source license do not


1
    Defendants’ Answer to the First Amended Complaint is due on December 4, 2019.


                                                   2
     Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 4 of 12 PageID #:2657




constitute any violation of any federal or state law. Cambium and Defendants are also seeking
their attorneys’ fees and costs associated with defense of this case. Ubiquiti denies that any legal
basis exists for Cambium and Defendants to seek recovery of their attorneys’ fees and costs in
connection with this case.

           6. Status of Service.

        All Defendants have been served with process.

B.      Status of Proceedings to Date

       Ubiquiti filed the original Complaint in this action on August 7, 2018. Defendants filed
an Answer to the original Complaint on October 15, 2018 and filed a First Amended Answer to
the Original Complaint on November 5, 2018. On December 18, 2018, the Court stayed
discovery pending entry of its order on Defendants’ motion to dismiss the original Complaint.
On May 22, 2019, the Court granted Defendants’ motion to dismiss the original Complaint
without prejudice, and granted Ubiquiti leave to file an amended complaint.

        On June 19, 2019, Ubiquiti filed the operative First Amended Complaint (Dkt. No. 65).
On July 10, 2019, Defendants moved to dismiss the First Amended Complaint, and in the
alternative, requested that the Court convert it to a motion for summary judgment under Rule
12(d). On July 15, 2019, Ubiquiti filed a motion to lift the discovery stay without limitation of
discovery. The parties fully briefed both motions. On November 14, 2019, the Court entered an
order denying Defendants’ motion to dismiss and granting Ubiquiti’s motion to lift discovery
stay (Dkt. No. 87).

        Pursuant to the Court’s November 14, 2019 order, (i) the parties have been directed to
file the enclosed joint status report and proposed case management schedule by December 3,
2019, and (ii) Defendants have been directed to answer the First Amended Complaint by
December 4, 2019. The next status hearing in this case is scheduled for December 9, 2019.

C.      Discovery and Case Plan

      The parties have different positions with respect to the appropriate discovery and case
management schedule:

           1.    Plaintiff’s Proposal

       In accordance with the Court’s November 14, 2019 order, Ubiquiti has proposed a full
discovery and dispositive motion schedule for this case as follows:

               January 3, 2020: Supplemental MIDP/Rule 26(a)(1) disclosures to be served.

               January 10, 2020: Deadline for filing proposed Protective Order and ESI Order
                (with parties’ proposals if no agreement reached on material issues) to address
                matters related to the protection of confidential information and source code.




                                                 3
    Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 5 of 12 PageID #:2658




               February 11, 2020: Production of ESI identified in Supplemental MIDP
                disclosures (per deadline for ESI production triggered by MIDP disclosures
                deadline).

               February 25, 2020: Issuance of initial written discovery requests (absent a
                showing of good cause, no issuance to be made prior to this date in order to allow
                for completion and review of MIDP disclosures and ESI production).

               May 19, 2020: Deadline to amend the pleadings and bring in other parties absent
                a showing of good cause.

               August 18, 2020: Deadline for completing fact discovery.

               September 15, 2020: Expert reports of parties with burden of proof.

               October 13, 2020: Rebuttal expert reports.

               November 10, 2020: Deadline for completing expert discovery.

               December 22, 2020: Deadline for filing dispositive motions.

       Rather than respond to this proposed schedule, Defendants have disregarded the Court’s
November 14, 2019 order and have (yet again) requested that discovery be bifurcated to focus
solely on Defendants’ GPL defense while excluding any discovery regarding the alleged
misconduct underlying Ubiquiti’s affirmative claims. Defendants’ proposal is improper and
should be rejected for multiple reasons, including because:

        (1) The Court has already denied Defendants’ bifurcation request in its November 14,
            2019 order, and this proposed case management schedule is not a proper vehicle for
            seeking reconsideration of that ruling. Defendants’ bifurcation proposal was
            specifically addressed in both (i) Defendants’ Motion to Dismiss the First Amended
            Complaint, in which Defendants requested in the alternative that the Court adopt the
            same bifurcated discovery procedure set forth below,2 and (ii) Ubiquiti’s Motion to
            Lift Discovery Stay, in which Ubiquiti requested that the discovery stay be lifted
            without limitation or bifurcation.3 In its November 14, 2019 order, the Court denied
            Defendants’ Motion to Dismiss the First Amended Complaint and granted Ubiquiti’s




2
  See Dkt. No. 70 at pgs. 27-29 (requesting that the Court enter a case management schedule to “limit
discovery to determining the extent to which any of Ubiquiti’s alleged firmware encompassed by the GPL
license and whether anything survives”).
3
 See Dkt. No. 72 at pgs. 12-15 (detailing applicable legal standards and reasons for denial of Defendants’
bifurcation request).


                                                    4
    Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 6 of 12 PageID #:2659




            Motion to Lift Discovery Stay in full – thus rejecting Defendants’ bifurcation
            request.4

        (2) Even if the Court had not already denied Defendants’ bifurcation request (which it
            has), Defendants have failed to establish good cause to limit discovery for the reasons
            set forth in Ubiquiti’s prior briefing on this matter – which briefing is hereby
            incorporated by reference. See Dkt. No. 72 at pgs. 12-15; Dkt. No. 77 at pgs. 27-30.

        Finally, Ubiquiti hereby objects to Defendants’ inclusion of unsubstantiated allegations
and argument in the proposed case management schedule set forth below, and reserves all rights
with respect to such matters as they properly arise in this case.5

            2. Defendants’ Proposal

        The parties compete in the low end of the broadband services market, where price is a
key concern. Ubiquiti has little to no research and development and poor customer support. It
creates product specifications and outsources the design to China and Taiwan, where off-the-
shelf components and open source software are used to avoid in-house research and development
costs.

        Cambium went through its IPO on June 26, 2019, after having been widely understood to
be IPO-ready for the past two years. If this case proceeds beyond the gating issue of whether
Ubiquiti has any claims that can survive the Open Source issues, Cambium intends to eventually
seek discovery into whether Ubiquiti launched this litigation with the purpose of interfering with
Cambium’s anticipated IPO. Such intent is already demonstrated by Ubiquiti’s decision to base
this lawsuit on claims to unprotectable, open-source software and by the timing of Ubiquiti’s
complaint.

        In its First Amended Complaint, Ubiquiti identified only 18 files upon which it has based
its causes of action. Defendants propose that the Court limit any discovery related to the source
code to these 18 files and how those files are provided with other source code subject to Open
Source licenses.6 There is no good cause for expanding discovery to, for example, Cambium’s




4
 See Dkt. No. 87. While the Court’s written opinion did not offer specific commentary on Defendants’
bifurcation proposal (among other issues that the Court did not find “persuasive” enough to address), the
Court unequivocally denied this request in its ruling.
5
 Among other matters, Ubiquiti expressly reserves the right to seek discovery with respect to Cambium’s
IPO in the event that Cambium seeks to introduce that issue to this litigation and is granted the ability to
seek discovery related to that topic from Ubiquiti.
6
  Contrary to Ubiquiti’s assertion, the November 14, 2019 Order did not foreclose the phased discovery
approach proposed by Defendants because that Order lacked “guidance” as to the scope of discovery that
the Court stated was forthcoming at the September 4, 2019 hearing. See 09/04/19 Hearing Transcript at
21:10-25 (the order on the “motion to lift the discovery stay ought to provide - - I’m intending it to
provide appropriate guidance.”) Defendants are now seeking that “guidance” from the Court.


                                                     5
    Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 7 of 12 PageID #:2660




entire source code for the products at issue, when Ubiquiti’s case presently rests upon only its 18
identified files.7

       Further, considering that Ubiquiti’s causes of action will rise and fall depending on
whether it is attempting to claim unprotectable, open-source software, Cambium proposes that
the case proceed in two phases. In the first phase, the Court should limit discovery to
determining whether Ubiquiti’s identified source code files constitute unprotectable open-source
software. Defendant proposes the following limits on depositions, RFPs, interrogatories, and
RFAs for each side:

               One Rule 30(b)(6) deposition on no more than 10 topics.

               One Rule 30(b)(1) deposition.

               Up to ten RFPs.

               Up to five interrogatories.

               Up to five requests for admission that go beyond the authentication of documents.

       Defendants have included a proposed schedule below that establishes deadlines through
the end of Defendants’ proposed first phase. As discussed above, Defendants propose that the
Court limit discovery to determining the extent to which any of Ubiquiti’s alleged firmware is
encompassed by the GPL license and whether any part of Ubiquiti’s case survives. Defendants
propose that the Court sets a second, separate schedule only if any part of Ubiquiti’s case
survives summary judgment.

                                  Event                                                  Date
Deadline for filing proposed Protective Order and ESI Order          December 21, 2019

Production of ESI identified in MIDP disclosures that is             December 24, 2019 (Pursuant
relevant to determining the extent to which any of Ubiquiti’s        to Amended Standing Order
alleged firmware is encompassed by Open Source                       Regarding Mandatory Initial
protections                                                          Discovery Pilot Project)

Deadline to amend the pleadings and bring in other parties           January 1, 2020

Deadline for completing fact discovery for initial phase             February 28, 2020

Deadline for filing dispositive motions with any opening March 13, 2020
expert declarations



7
  Prior to the Court granting Defendants’ first motion to dismiss, Plaintiff had served over 500 discovery
requests seeking expansive information from Defendants. Defendants expect that if discovery is not
limited as they request Plaintiff will continue its abusive discovery practice.


                                                     6
    Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 8 of 12 PageID #:2661




                                 Event                                                Date
Deadline to complete deposition of any experts who submit April 3, 2020
opening expert declarations

Deadline for filing opposition dispositive motions with any April 17, 2020
reply expert declarations


        Defendants have also attached as Exhibit A example RFPs, interrogatories, and requests
for admission that it intends to serve during this phase. In the event the Court denies
Defendants’ summary judgment on the issue over whether Ubiquiti’s identified source code files
constitute unprotectable open-source software, the case would then move into a second phase,
addressing other issues in the case. Whether discovery will encompass electronically stored
information, and the parties’ plan to ensure that such discovery proceeds appropriately.

            3. Discovery Matters That the Parties Have Agreed On

The parties have reached the following agreements with respect to discovery matters:8

               The parties have agreed that service of written discovery and other non-filed
                documents shall be effective if served on the parties’ counsel via e-mail.

               The parties do not seek to impose any limits on the scope of discovery provided in
                Federal Rules of Civil Procedure or the Local Rules of the Northern District of
                Illinois, except that the parties have agreed to the following limits on depositions
                and interrogatories [note that where applicable, the parties’ conflicting proposals
                have been flagged in bold for ruling by the Court]:

                    o Absent a showing of good cause, each side is limited to 15 common
                      interrogatories plus an additional 10 interrogatories per party group in the
                      case when the interrogatories are served.9

                    o Absent a showing of good cause, each side is limited to a total of 35 hours
                      of taking testimony by deposition upon oral testimony from any Rule
                      30(b)(6) and fact witnesses associated with [Plaintiff’s Proposal: “each
                      party on the other side as defined in the preceding footnote.”]
                      [Defendants’ Proposal: “the other side.”]

                    o Absent a showing of good cause, each side is limited to a total of
                      [Plaintiff’s Proposal: “50 hours”] [Defendants’ Proposal: “35 hours”]

8
  Cambium submits these proposals for discovery limits on the entire case even though it is also
proposing a phased approach to discovery.
9
 As used herein, the term “side” means Plaintiff or Defendants, and the term “party” refers to individual
parties. Cambium Networks, Inc. and Cambium Networks, Ltd. are deemed one “party group” with each
of the other named parties constituting their own “party group.”


                                                   7
     Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 9 of 12 PageID #:2662




                      of taking testimony by deposition upon oral examination from third-
                      parties.

              The parties discussed the potential for international discovery and that there could
               be a schedule impact on discovery if it turns out that discovery in other countries
               becomes necessary.

           4. Summary of discovery, formal and informal, that has already occurred.

        On December 18, 2018, the Court stayed discovery pending entry of its order on
Defendants’ motion to dismiss the original Complaint. Prior to entry of this discovery stay, the
parties completed certain preliminary case management filings, MIDP disclosures and discovery
meet/confer conferences in connection with the original Complaint, and Ubiquiti also served
written discovery requests. However, the parties are in agreement that all requests, disclosures
and filings served in connection with the original Complaint have been rendered moot by the
Court’s subsequent orders and Ubiquiti’s subsequent filing of the operative First Amended
Complaint. Accordingly, all prior discovery requests, disclosures and/or filings shall be deemed
withdrawn.

           5. Proposed scheduling order.

        The parties shall submit a proposed scheduling order consistent with the Court’s
instructions following the December 9, 2019 status hearing.

           6. Whether there has been a jury demand.

       Ubiquiti made jury demands with its original Complaint and its First Amended
Complaint. Defendants made jury demands in their original Answer and First Amended Answer
to the original Complaint, and intend to make jury demands in their Answer to the First
Amended Complaint.

           7. Estimated Length of Trial.

        The parties estimate that the length of trial will be between 5-10 days, depending on the
issues to be tried.

D.      Settlement

           1. The parties have engaged in informal settlement discussions to determine whether
              settlement is feasible at this stage of the litigation.

           2. Defendants have requested that the parties participate in a mediation and
              settlement conference. Ubiquiti has declined this request for now, and believes
              that it will be in a better position to evaluate the value of the case and the
              prospects for settlement once certain discovery has been completed. Defendants
              remain open to settlement discussions now.




                                                8
     Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 10 of 12 PageID #:2663




E.       Magistrate Judge

            1. The parties do not consent to proceed before a magistrate judge for all purposes.

            2. To date, no matters have been referred to a magistrate judge for disposition.

            3. The parties note that the previously assigned magistrate judge Michael T. Mason
               has retired, and thus no magistrate judge is currently assigned to this case.




                                                 9
  Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 11 of 12 PageID #:2664




Dated: December 3, 2019                             Respectfully submitted,

FOX, SWIBEL, LEVIN & CARROLL, LLP               BAKER BOTTS L.L.P.

/s/ Erik J. Ives                                /s/ G. Hopkin Guy, III
David Koropp (ARDC #6201442)                    G. Hopkins Guy, III (CA Bar No. 124811)
dkoropp@foxswibel.com                           Jon V. Swenson (CA Bar No. 233054)
Erik J. Ives (ARDC #6289811)                    Karina Smith (CA Bar No. 286680)
eives@foxswibel.com                             Baker Botts L.L.P.
Fox Swibel Levin & Carroll LLP                  1001 Page Mill Road
200 W. Madison St., Suite 3000                  Building One, Suite 200
Chicago, IL 60606                               Palo Alto, CA 94304-1007
                                                650.739.7500 (Telephone)
Attorneys for Plaintiff Ubiquiti Inc., f/k/a    650.739.7699 (Facsimile)
Ubiquiti Networks, Inc.                         hop.guy@bakerbotts.com
                                                jon.swenson@bakerbotts.com
                                                karina.smith@bakerbotts.com


                                                Local Counsel:

                                                James P. Fieweger (Bar ID No. 6206915)
                                                Michael Best & Friedrich, LLP
                                                444 W. Lake Street. Suite 3200
                                                Chicago, IL 60606
                                                312.222.0800 (Telephone)
                                                jpfieweger@michaelbest.com

                                                Arthur Gollwitzer, III (Bar ID No. 6225038)
                                                Michael Best & Friedrich, LLP
                                                2801 Via Fortuna, Suite 300
                                                Austin, Texas 78746
                                                512.640.3160 (Telephone)
                                                agollwitzer@michaelbest.com

                                                Attorneys for Defendants Cambium Networks,
                                                Inc. et. al




                                               10
  Case: 1:18-cv-05369 Document #: 89 Filed: 12/03/19 Page 12 of 12 PageID #:2665




                             CERTIFICATE OF SERVICE

      The undersigned, an attorney, hereby certify that I caused a copy of the foregoing
document to be served by electronic mail on all counsel of record on this 3rd day of
December, 2019.


                                               /s/ G. Hopkins Guy, III
                                                   G. Hopkins Guy, III




                                          11
